TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00123-CV



  Church Builders, Inc.; Richard A. Humphrey; Randy Beckett and Amy D. Humphrey,
                                      Appellants

                                                v.

                          Kyle United Methodist Church, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
        NO. 08-134, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss their accelerated appeal from

an order granting a request for temporary injunction. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellants’ Motion

Filed: March 26, 2008